Citation Nr: 1613213	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depression.

2.  Entitlement to service connection for a disability manifested by chronic low back pain (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied claims for service connection for major depression and bipolar disorder, chronic neck pain, chronic low back pain.  

This case was previously before the Board in September 2013, when it was remanded for additional development.  Following the Board's remand, the RO, in an April 2014 rating decision, granted service connection for degenerative disc and joint disease of the cervical spine, claimed as chronic neck pain, with an evaluation of 20 percent, effective July 20, 2007.  As the RO's grant of service connection constitutes a full grant of the issue of entitlement to service connection for a disability manifested by chronic neck pain, that issue no longer remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Board observes that in July 2014, the Veteran indicated that his disability had worsened, and the RO subsequently issued rating decisions in May 2015 and February 2016 continuing the evaluation for the Veteran's cervical spine disability at 20 percent.  However, although the Veteran has sought a higher rating based on the worsening of his disability, he has not initiated an appeal by expressing disagreement with the disability rating assigned by the RO.

In May 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the proceeding is associated with the electronic record.  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dated from October 2007 to January 2016.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's low back disability was initially manifested in service or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claims in September 2013 for additional development.  In pertinent part, the AOJ was instructed to schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any neck disability.  As will be discussed further below, the Board noted that this examination could affect the instant claim.  In March 2014, the Veteran was afforded a VA cervical spine examination that complied with the Board's remand directives.  The AOJ subsequently readjudicated the instant claim.  Thus, the AOJ has complied with the Board's prior remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006).  In general, the VA must provide VCAA notice to the Veteran before the RO's initial unfavorable adjudication.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre-adjudication VCAA notice, by letter, in September 2007.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate his service connection claim, as well as the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by the VA, and the provisions for disability ratings and for the effective date of claims.  The Board finds that the VA has therefore fulfilled its duty to notify the Veteran.



	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record. 

The Veteran was afforded a VA back examination in June 2009.  The examiner reviewed the Veteran's claims file, conducted an examination of the Veteran, and provided an etiology opinion regarding the Veteran's low back disability.  The Board acknowledges that at the May 2013 Board videoconference hearing, the Veteran asserted that this examination was inadequate.  Specifically, the Veteran maintained that at the examination, he was merely asked to remove his clothing and tiptoe prior to being dismissed by the examiner.  Despite the Veteran's contention, the Board finds that the June 2009 VA examination was thorough and adequate.  The examiner reviewed the Veteran's claims file, discussed his occupational and medical history, acknowledged his reports, and referenced relevant service- and post-service treatment records, including X-ray and MRI reports pertaining to the Veteran's back.  The examiner also conducted range of motion testing and a neurological examination.  As the examination was adequate, an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As part of the VA's duty to assist, in May 2013, the Veteran was afforded a Board videoconference hearing pursuant to his request.  To comply with 38 C.F.R. § 3.103(c)(2), a Veterans Law Judge chairing a hearing must fulfill two duties.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  These duties consist of: (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Id.  During the instant Board videoconference hearing, the undersigned effectively outlined the issues on appeal and suggested evidence that may be advantageous to the Veteran's position.  To the extent that this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2); further, they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for the VA to comply with its duty to assist.

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).   

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Additionally, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

	Factual Background 

The Veteran is seeking service connection for a low back disability.  As set forth in a September 2007 statement and his May 2013 testimony, the Veteran contends that his low back disability may be due to a motor vehicle accident that occurred in late 1975 or early 1976, which resulted in whiplash.  Alternatively, the Veteran contends that his claimed back disability may be due to loading and unloading rail cars during active service, which involved a significant amount of heavy lifting and resulted in pulled back muscles, for which he sought treatment during service.  

In an April 1975 report of medical examination on entrance into service, the Veteran's spine and musculoskeletal systems were clinically evaluated as normal.  

In July 1975, the Veteran complained of stomach and back cramps for half of a day.  The treating physician noted that the back pain was muscular and hurt worse during and after physical training.  The physician's impression was muscle strain.  The treatment plan included hot soaks and 24 hours of light duty.

In December 1975, the Veteran complained of back pain that had persisted for 3 to 4 days.  The pain was described as constant and sharp, and it was reported to begin at the upper right shoulder and radiate down to the low back.  The Veteran also noted that his back hurt when bending over or when breathing.  The Veteran did not recall hitting his back or falling.  The physician's impression was low back strain.  

In January 1976, the Veteran complained of low back pain.  On physical examination, the Veteran's back was within normal limits.  The treating physician's impression was listed as "unremarkable."  The Veteran refused light duty.

In June 1976, the Veteran complained of low back pain and a sore throat.  There are no other notations in the treatment record regarding the Veteran's lower back.  A chest X-ray was within normal limits, and the impression was viral bronchitis.

In a July 1976 report of medical examination on separation from service, the examining physician did not note any spine or other musculoskeletal abnormalities.  

Following service, at an October 2005 private family practice treatment, the Veteran, in pertinent part, reported a stiff and painful back.  On physical examination, there was pain to palpation of the muscles along the Veteran's entire back.  However, there was no pain associated with the straight leg raising test, and the Veteran's reflexes were negative for abnormalities.  

An October 2005 private X-ray report showed that the Veteran's vertebral bodies and disc spaces were well-maintained.  There was no spondylolysis or spondylolisthesis.  Tiny peripheral osteophytes were noted at L4-5, L3-4, and L2-3.  The impression was listed as minimal multilevel spondylosis.  In a letter to the Veteran dated in October 2005, Dr. D.S. explained that the X-ray showed disc wear and tear with arthritis in the lower back.

At a July 2006 private family practice treatment, the Veteran complained of flank pain and reported that 2 months prior, he fell off a ladder at work and landed on his back.  He reported that after the fall, it took several weeks to feel better.  The Veteran also reported that the day before the treatment, he was cleaning his gutters and the ladder shifted, jerking him from side to side.  He immediately felt pain in the right "CVA region," but he did not report radicular symptoms.  The Veteran indicated that it did not hurt to breathe.  There was pain to palpation of the muscles of the left CVA region, but there was no pain on pounding the thoracic or lumbar spine, or when performing the straight leg raising test.  Dr. D.S.'s assessment was pulled muscle, and he noted that he did not believe the issue was disc-related.

At an August 2006 private family practice treatment, the Veteran complained of low, central back stiffness, including pain off to the side.  There were no reported radicular symptoms.  Dr. D.S. noted that the Veteran had whiplash in the 1980s and that his neck has bothered him since.  On physical examination, the Veteran exhibited pain when pounding the low lumbar spine, but no pain when performing the straight leg raising test.  Dr. D.S. noted that the Veteran was known to have lumbar disc problems with secondary spurring.  

According to a July 2008 private MRI report of the Veteran's lumbar spine, there was no indication of significant disc disease.  The impression was essentially normal study of the lumbar spine, with minimal broad-based bulge at L4-5.

The Veteran was afforded a VA back examination in June 2009.  The Veteran maintained that the onset of his low back disability was in 1975, when he suffered whiplash to his neck and lumbar spine.  The Veteran noted that he did not report the injury or seek medical attention.  The Veteran provided that he later received intermittent injections, sought treatment in or around 1985 to 1986, and saw a chiropractor for 2 years without symptomatic improvement.  The Veteran also reported that he did not have any other physical therapy, surgery, or other complaints during the 25- to 30-year period following service, but he continued to experience discomfort that became progressively worse in the few years preceding the examination.  The Veteran reported subjective symptoms of pain, weakness, stiffness, fatigue, and lack of endurance.  The examiner noted that the Veteran had severe fibromyalgia and many other medical problems complicating his back condition.  The Board observes that the RO has previously denied entitlement to service connection for fibromyalgia.  

The examiner's diagnosis was chronic lumbar strain without radiculopathy, intermittently symptomatic, complicated by fibromyalgia; and disc degeneration at L1-2 and L2-3 per X-rays.  The examiner opined that it was less likely than not that the Veteran's current low back disability was etiologically related to his back condition while on active duty during service or that his low back disability had its onset during military service.  The examiner noted the Veteran's report of a whiplash injury in 1975 or 1976, in addition to the Veteran's in-service treatment pertaining to his back.  The examiner detailed that in the 25 to 30 years following service, the Veteran denied any interval treatment for a chronic back ache.  According to the examiner, the fact that the Veteran did not seek medical attention or intervention for back problems for 25 to 30 years following service suggested that any back problems during the Veteran's active duty resolved soon thereafter and that the Veteran's current back problems, starting 2- to 3-years prior, were due to degenerative changes that were complicated by fibromyalgia and obesity.  

At a July 2009 VA primary care treatment, the Veteran complained of low back pain.  The treatment record notes that the Veteran's X-rays showed early degenerative disc disease at L1-2 and L2-3 with bulge on MRI at L4-5.  The assessment was listed as spinal degenerative disc disease and fibromyalgia.  

In March 2014, the Veteran was afforded a VA cervical spine examination.  The examiner did not include any etiology opinions or findings related to the Veteran's lumbar spine.  However, given the Veteran's contentions regarding whiplash during service and his medical history, the examiner opined that it was at least as likely as not that the Veteran's cervical spine disability began in service.

Private physical therapy records from Select Physical Therapy dating from March 2014 to June 2014 note the Veteran's chronic lower back pain, in addition to degenerative disc disease and degenerative joint disease of the lumbar spine.  Physical therapist S.G. also wrote that he suspected cervical spine pathology.

	Analysis

As an initial matter, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence that is favorable to the Veteran.

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Shedden, 381 F.3d at 1167.  Here, the Veteran has current diagnoses of chronic lumbar strain and degenerative disc disease.  Additionally, based on the Veteran's lay statements and service treatment records, there is competent evidence of in-service back injuries.  Thus, the first two Shedden elements are met.  

However, with respect to the third Shedden element, the weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to his active duty service.  

Significantly, on separation from service, the Veteran's spine and other musculoskeletal systems were clinically evaluated as normal.  Additionally, based on a review of the Veteran's service treatment records and a physical examination and interview of the Veteran, the June 2009 VA examiner opined that it was less likely than not that the Veteran's current low back disability is related to his active duty service.  The examiner considered the Veteran's contention that his low back disability was due to the whiplash that occurred as a result of an in-service motor vehicle accident.  The examiner also noted that the Veteran received in-service treatment several times soon afterward.  The examiner provided a sound rationale for his opinion, citing to the lack of medical attention or treatment for many years following service, which suggested that the Veteran's in-service back injuries resolved soon thereafter and that the Veteran's current issues were degenerative in nature and complicated by fibromyalgia and obesity.  

With respect to the examiner's opinion, the Board notes that while the Veteran's reports of pain since service cannot be rejected based solely on the lack of corroborating medical evidence, a lack of medical documentation may be considered along with other evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, although the VA examiner relied, in part, on the lack of medical attention or treatment following service in rendering his opinion, the examiner also considered the nature of his current disability and other aspects of his medical history, attributing the Veteran's back disability to degenerative changes that are unrelated to service and that are complicated by other factors, such as fibromyalgia and obesity.  

The Board also notes that the Veteran's representative, in a February 2016 brief, provided that although the Board did not request an etiology opinion pertaining to the Veteran's low back disability in its September 2013 remand, the Board implicitly requested such an opinion.  The Veteran's representative also appears to suggest that the March 2014 etiology opinion concerning the Veteran's cervical spine disability should apply to the Veteran's low back disability.  

As set forth in the September 2013 remand, the Board merely deferred adjudicating the Veteran's low back claim, but specifically did not instruct the VA examiner to offer any opinion on etiology .  Because the Veteran asserted that both his low back and cervical spine disabilities were claimed as a result of the same in-service injury or event, the Board was merely concerned that a possibility that the VA neck examination report would include history or clinical findings pertaining to the Veteran's low back.  However, it does not follow that the Board implicitly requested an addendum etiology opinion regarding the Veteran's low back disability to supplement the etiology opinion set forth in the June 2009 VA examination report.  Additionally, based on a review of the March 2014 VA examination report, the etiology opinion is strictly limited to the Veteran's cervical spine disability and does not extend to the Veteran's low back disability.  

Finally, the Board has carefully considered the Veteran's lay assertions and notes that the Veteran is certainly competent to report observable symptomatology, such as pain, weakness, stiffness, fatigue, and lack of endurance.  See, e.g., Barr, 21 Vet. App. 303.  However, the Veteran is not competent to provide an opinion as to whether his current underlying back disability is related to service, as this is beyond the scope of lay observation.  Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  

Thus, despite the Veteran's contentions, the weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to his active duty service.  As such, service connection cannot be granted.  See Shedden, 381 F.3d at 1167.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the Veteran's claim of entitlement to service connection for a low back disability must therefore be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability, manifested by chronic low back pain, is denied.


REMAND

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claim of entitlement to service connection for an acquired psychiatric disorder to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The VA's duty to assist requires it to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim for disability compensation, including VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Based on a review of the evidence of record, there may be outstanding private treatment records that are relevant to the Veteran's claim.  At the May 2013 Board videoconference hearing, the Veteran disclosed that following service, he first saw a psychiatrist or counselor in 1977 or 1978, and he stated that it was a private provider.  Based on a review of the record, there are no records pertaining to psychiatric treatment or counseling dated in or around 1977 to 1978.  Additionally, the Veteran reported that he received mental health treatment from Pikes Peak Mental Health (which is now "Aspen Point") beginning in or around 2007 and that he continued to receive treatment there for approximately 7 years.  However, the Veteran's claims file only includes treatment records from Pikes Peak Mental Health dated from July to August 2007.  As these records may be relevant to the Veteran's claim, the VA must make reasonable efforts to obtain these treatment records on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

The VA's duty to assist also requires it to provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (providing that an examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim).

Here, the Board finds that an addendum medical opinion pertaining to the Veteran's claimed acquired psychiatric disorder is necessary on remand.  In September 2013, the Board remanded the instant claim to afford the Veteran a new VA examination, as there were conflicting etiology opinions of record concerning the Veteran's bipolar disorder.  Specifically, the June 2009 VA examiner opined that it was as likely as not that the Veteran's bipolar disorder was related to his family history of mental health issues and that the Veteran's mental health issues developed and existed prior to service.  The VA examiner noted that the Veteran had been expelled from school for fighting.  The examiner also considered the Veteran's statement that he was treated with Lithium while on active duty, but he was unable to find documentation of any such treatment.  Contrarily, in November 2009, the Veteran's VA mental health provider wrote that that the Veteran's bipolar disorder had its onset during the Veteran's active service as a result of military stressors.  According to the mental health provider, the fact that the Veteran was discharged from school for fighting did not show that the Veteran had a bipolar disorder prior to service.  He also noted that the fact that the Veteran was treated with Lithium during service suggested that the Veteran developed his mental health issues while on active duty.  

In light of the above, and in pertinent part, the Board directed the examiner to identify all of the Veteran's current psychiatric disorders and personality disorders using the DSM-IV criteria.  Additionally, the Board asked the examiner to opine as to whether an acquired psychiatric disorder clearly and undebatably preceded the Veteran's entrance into service, and if so, whether there was evidence of an increase in the severity of that disorder during service, and if so, whether such increase was clearly and undebatably due to the natural progression of the disorder.  

As the Veteran's service treatment records suggested the Veteran might have a personality disorder, the Board also directed the examiner to opine as to whether a current personality disorder was subject to any superimposed disease or injury, or was otherwise permanently aggravated during the Veteran's active service.  

The Veteran was afforded a VA examination in March 2014.  Using the DSM-V criteria, the examiner provided that the Veteran's diagnoses were other specified personality disorder, with features of cluster B and C; other specified bipolar disorder, in partial remission, with only residual irritability and mild depressive symptoms; cannabis use disorder; and unspecified other substance-related disorder by history.  The examiner also provided etiology opinions for the DSM-V-based psychiatric diagnoses.  In addition, the examiner listed applicable diagnoses using the DSM-IV criteria, which included Axis I diagnoses of mood disorder, NOS; cannabis dependence; and polysubstance abuse by history; and an Axis II diagnosis of personality disorder, NOS.  The examiner did not provide etiology opinions for the DSM-IV-based diagnoses.  

Although most of the DSM-IV and DSM-V diagnoses contained in the VA examination report appear to be the same, the DSM-IV diagnoses include mood disorder, NOS, while the DSM-V diagnoses include other specified bipolar disorder.  Thus, even though most of the etiology opinions attached to the DSM-V diagnoses would appear to be applicable to the Veteran's claim, it is unclear whether mood disorder and bipolar disorder constitute the same disease process so as to render the etiology opinion regarding bipolar disorder applicable to the Veteran's claim.  Accordingly, an addendum etiology opinion concerning the Veteran's DSM-IV diagnoses is necessary on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include private psychiatric or counseling records dated in or around 1977 to 1978, and private treatment records from Pikes Peak Mental Health and/or Aspen Point dated from approximately 2007 to 2014.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	After the above development has been completed, obtain an addendum opinion from the VA examiner who conducted the March 2014 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  

The examiner should clarify whether any acquired psychiatric disorder diagnosed using the DSM-IV criteria, to include mood disorder, NOS; cannabis dependence; and polysubstance abuse by history; and personality disorder, NOS, at least as likely as not (i.e., at least 50 percent probable) originated during service, or is otherwise etiologically related to service.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


